RENDERED: MARCH 23, 2017 l
TO BE PUBLISHED

§upreme Tnurf of Benfnckg

201-6 SC- 000039- WC
RAY BALLOU` l ' ' APPELLANT

ON APPEAL FROM COURT OF APPEA`LS
- _ CASE NO. 2015~CA-00081-2-WC
V. ' WORKERS’ COMPENSATION BOARD
NO. 13-WC-OOO49

ENTERPRISE MINING CO, LLC; ' APPELLEES
HON. ROLAND CASE, ’ ` ` »
AD-MINISTRATIVE LAW JUDGE;

WORKERS’ COMPENSATION BOARD; AND

KENTUCKY ATTORNEY GENERAL

bPINION Ol" THE COURT BY JUSTICE KELLER
AFFIRMING
An Administrative Law Judge (ALJ} found that Ray Bal_lou has _a
radiographic classification of category -1/ 1 coal workers’ pneumoconiosis (CWP)
with spirometric test values that eicceed 80%. Based on those findings, the ALJ
awarded Ballou retraining incentive benefits (RIB).» However, because of
Ballou’s advanced age, the ALJ found that Ballou could not receive those - l
benefits unless he participated in an approved retraining or educational
program. Ballou challenges the constitutionality of the RIB statute’s age
classifications Having reviewed the record and the arguments of the parties',
we affirm the holding by the Court of Appeals that those age classifications are l

constitutional

I. BACKGROUND.

The parties do not dispute the underlying facts. Ballou, who was born
on June 10, 1942, has a 9th grade education and has not received his GED. He
worked as an underground coal minerfrom 1982 until.2012 and was 69 years
t . of age when last exposed to coal dust. Ballou timely filed his occupational
disease _claim, and the parties filed various medical reports in support of and in
opposition to that claim. Based on the evidence,- the ALJ found that Ballou has
category l / 1 coal workers’ pneumoconiosis but no breathing impairment, and

/ _
the ALJ awarded benefitspursuant to Kentucky Revised Statute (KRS)
342.732(1)(a). However, because Ballou was more than 65 years of age, the
ALJ determined that Ballou-could only receive those benefits if he participated
in an approved retraining or educational program. As noted above, theonly
issue before this Court is whether the age classifications in KRS 342.7,32
l violate Ballou’s right to equal protection. `We set forth additional background l
information as necessary below.

‘ nl sTANDARD loF REvIEW.

The issue Ballou raises is one of law, which we review de novo. See U.S.
Bank Home Mortgage.v. Schrec_ker, 4-55 S.W.Sd 382, 384 (Ky. 2014l.

l III. ANALYSIS. d

KRS.342~.7 32 provides in_ pertinent part as follows:

(1) Notwithstanding any other provision of this chapter, income

benefits and_retraining incentive benefits for occupational

pneumoconiosis resulting from exposure to coal dust in the
severance or processing of coal shall be paid as follows:

4 (a) l. If an employee has a radiographic classification of category
1 /0, 1 / 1 or 1 /2, _coal workers' pneumoconiosis and `spirometric x
test values of eighty percent (80%) or more, the employee shall be `

_ awarded a one (1) time only retraining incentive'benefit which shall

be an amount equal to sixty-six and two-thirds percent (66-2 /3%) `

' of the employee's average weekly wage as determined by KRS
'342.740, but not more than seventy-five percent (75%) of the state

_ average weekly wage, payable semimonthly for a period not to

exceed one hundred four (104) weeks, except as provided 1n

subparagraph 3. of this paragraph.

2. Except as provided in subparagraph 3. of this paragraph, these ~-
benefits shall be paid only while the employee is enrolled and v
actively and successfully participating as a full-time Student taking
the equivalent of twelve (12) or more credit hours per week 1n a
bona fide training or education program that if successfully
completed will qualify the person completing the course for a trade,
occupation, or profession and which program can be completed
within the period benefits are payable under this subsection. The
program must be approved under administrative regulations to be
promulgated by the commissioner. These benefits shall also be
paid to an employee who is a part-time student taking/not less
than the equivalent of six (6) nor more than eleven (1.1) credit
hours per week, except that benefits shall be an amount equal to
thirty-three and one-third percent (33-1/3%) of the employee's
average weekly wage as determined by KRS 342.740, but not more
than thirty-seven and one- -half percent (37- 1/2%) of the state 1
average weekly wage, payable biweekly for a period not to exceed
two hundred eight (208) weeks.

3. These benefits shall also be paid biweekly while an employee is
actively and successfully pursuing a General Equivalency Diploma
(GED) 1n accordance with administrative regulations promulgated
by the commissioner. Th'ese benefits shall be paid in the amount of
sixty-six and two-thirds percent (66~ 2 / 3%) of the employee' s
average weekly wage not.to exceed seventy-five percent (75%) of the
state average weekly wage for a maximum~period not to exceed
seventeen (17) weeks. These 1ncome benefits shall be in addition to
the maximum amount of retraining incentive benefits payable
under this paragraph. -

4. The employer shall also pay, directly to the institution
conducting-the training or education program, instruction, tuition,
and material costs not to exceed five thousand dollars ($5,000).‘

5. The period of weeks during which this benefit is payable shall
begin no later than the thirtieth day after the administrative law ,-
judge's order awarding the benefit becomes final, except that an
employee may elect to defer the beginning of such benefits up to
the three hundred sixty-fifth day following the thirtieth day the
order becomes final. Unless the employee has requested deferral of
income benefits, those income benefits payable under

7 subparagraphs 1. and 2. of this paragraph shall begin no later

than thirty (30) days following conclusion of` 1ncome benefits paid

under subparagraph 3. if such benefits were paid.

6. If an employee who 1s awarded retraining incentive benefits
under this paragraph successfully completes a`bona fide training '
or education program approved by the commissioner, upon
completion of the training or education program, the employer

' shall pay to that employee the sum of five thousand dollars
($5, 000) for successful completion of a program that requires a
course of study of not less than twelve (12) months nor more than
eighteen (18) months, or the sum of ten thousand dollars ($10,'000)
for successful completion of a program that requires a course of
study of` more than eighteen (18) months. This amount shall be in
addition to retraining incentive benefits awarded under this

' paragraph, and tuition expenses paid by the employer.

7. An employee who is age fifty-seven (57) years or older on the
date of last exposure and who is awarded retraining incentive
benefits under subparagraphs 1. to 4. of this paragraph, may elect
to receive in lieu of retraining incentive benefits, an amount equal
to sixty-six and two-thirds percent (66-2/3.%) of the employee's
average weekly wage, not to exceed seventy-five percent (75%) of
the state average weekly wage as determined by KRS 342.740
multiplied by the disability rating of twenty-five percent (25%) for a'
period not to exceed four hundred twenty-five (425) weeks, or until
the employee reaches sixty-five (65) years of age, whichever occurs
_ first, KRS 342.730(4) notwithstanding

8. A claim for retraining incentive benefits provided under this

section may be filed, but benefits shall not be payable, while an
employee is employed in the severance or processing of coal as

defined in KRS 342.0011(23).

_Thus, a RIB award contains three components One component consists

v of payment of income benefits to a medically eligible coal industry employee

who participates in an approved retraining or educational program. The
4

second component consists of payment of funds directly to then institution '
providing the retraining or-education. The third component consists of
payment of _a lump sum to the employee upon successful completion of an t
approved retraining or educational program. We note that an employee,who
qualifies medically for RIB can opt to participate in an approved retraining or v
' educational program and receive the preceding benefitsregardless of age.
KRS 342.732(1)(a)7'provides a different option for those employees who
. were 57 or older when last exposed to the' hazards of CWP. Those employees
may opt to receive monetary benefits Jbased on a 25% disability rating in lieu of
RIB for a period not to` exceed 425 weeks or until they reach age 65. Thus,
while the option to receive RIB is'available to all medically eligible employees,
the option to receive monetary benefits in lieu of RIB is only available to
medically eligible employees between the ages of 57 and -65. 'It is this ` `
classification that Ballou challenges

Ballou argues that, “under the Statute, anyone who was 65 years or older v
when he last worked receives no benefits solely due to his age.” As noted
above, this is simply not the case. Ballou, like every other employee who
‘medically qualifies for RIB, is entitled to receive RIB regardless of his age. I'n-
fact, the ALJ awarded Ballou RIB‘and set forth the amount of benefits v
Enterprise Mining is required to pay if Ballou enrolls in and participates in an
approved retraining or educational program. The only “benefit” Ballou is
foreclosedfrom is the option to receive income without participating in an

approved retraining or educational program. Thus,"Ballou is treated exactly

5

the same as every other RIB eligible employee younger than 57 and older than '
. 65. _Therefore, the issue is whether the General Assembly had a reason for

permitting RIB eligible employees between 57 and 65 to opt to receive monetary

benefits in lieu of RIB.
_ As noted above, it is undisputed that KRS 342.732(1)(a)7 gives employees .

- between the ages of 57 and 65 who qualify for RIB an option that other
qualified employees do not have. When a statutory provision results in
arguably disparate treatment; we look to the l4th_Amendment of the United
States Constitution and to Sections l, 2,7 and 3 of the Keritucky Constitution.
The goal of those constitutional provisions '“is to ‘keep[ ] governmental.decision
makers from treating differently persons who are in all relevant respects alike’”
while recognizing that “nearly all legislation differentiates in some manner
between different classes of persons.” Vz'sion Mining, Inc. v. Gardner, 364
S.W.3d 455, 465 (Ky. 2011) (citation and footnote omitted). In order to
maintain the necessary balance between the goals of the constitutional
provisions and legislative reality, the Court's apply different levels of scrutiny _
depending f‘on the classification made in the statute and the interest affected
by it.” Id.

Currently, there are `three levels of review applicable to an equal

protection challenge. Strict or intermediate scrutiny applies

whenever a statute makes a classification on the basis of a

“suspect” or “quasi-suspect” class, respectively. Conversely,' “if the

statute merely affects social or economic policy, it is subject” to a

less searching form of judicial scrutiny; i.e. the “rational basis”
test. '_ '

Id. at 465-66 (citations and footnotes'omitted). “Workers’ compensation
statutes concern matters of social and economic policy. As a result, such a
statute is not subject to strict or [intermediate] scrutiny and therefore must be
upheld-if a ‘rational basis’ or ‘substantial and justifiable reason’ supports the

' classifications that it creates.” Id. at 466 (citation omitted).1 Proving the
absence of a rational basis or of a substantial and justifiable reason for a
statutory provision is a_steep burden. Id. at 468-69.

The purpose of RIB is to encourage coal industry employees who have l
early signs of CWP to leave the coal industry before that disease results in
significant impairment See Kem Coal Co. v. TumeF, 920 SiW.2d 86, 88 (Ky.
App. 1996). Thus, in order to receive RIB or benefits in lieu of RIB (or lany
other CWP related benefits], employees who have radiographic evidence of the »
disease but no significant breathing impairment,2 must stop “working in the -
mining industry in the severance and processing of coal.” KRS__ 342.732(6).

RIB is not, like income benefits in KRS 342.730, meant to replace lost earning

 

1 We note that, while federal case law may be instructive regarding issues of
equal protection, we are not bound to follow federal equal protection analysis As we
noted in Elk Hom Coch Corp. v. Cheyenne Resources, Inc., 163 S.W.3d 408, 418 (Ky.
2005), “the Kentucky Constitution’s equal protection provisions . . . are much more
detailed and specific than the Equal Protection-Clause_of the United States
Constitution.” The analysis employed by our federal counterparts acts asa floor,'
below which we may not fa]l, not as a ceiling, above which we may not rise. Id. In
fact, “we have construed our Constitution as requiring a ‘reasonable4 basis’ or a
‘substantial and justifiable reason’ for discriminatory legislation in areas of social and
economic policy.” Id. at 418-19. In this case however, the preceding distinction, while
important, is one without a difference because KRS 342.732(1)(a)7' passes both tests._

2 Employees who have radiographic evidence of category 1 /O, 1 / 1, or 1 /2 CWP
-and spirometric test values between 55% and 80% or employees who have category

' 2 / 1, 2 / 2, or 2 / 3 CWP with spirometric test values of 80% or more may choose to
receive RIB in lieu of an award of income benefits based on a 25% disability rating.

7.

capacity due to impairment, Therefore', any comparison to KRS 342.730 is of
, little persuasive value. v l

'l`he issue'with KRS 342.732(1)(a)7 is whether treating RIB eligible
employees who are 57 or older but younger than 65 differently from all other `
RIB eligible employees has any rational relationship to the purpose-of RIB. We
hold that it does Employees who are between 57 and 65 are rapidly '
approaching retirement age and are less likely to be amenable to embarking on
a new_career. Therefore, offering to retrain such employees is not likely to
motivate them to leave the coal mining industry in order to prevent them from

d becoming impaired.. However, paying those employees a monetary benefit that

l _is not tied to retraining may do so, thus removing employees susceptible t`o
more severe impairment from the work place. Encouraging susceptible
employees to leave the industry provides a rational basis for any perceived

l discrimination 4 Furthermore, a significant number of employees will have left l
or be in the process of leaving the coal industry at age 65; therefore, the added
incentive of KRS 342.730(1)(a)7 is no longer needed.

Finally, we believe_that the/provisions of KRS 342.732(1)(a)7 are
indivisibly intertwined. KRS 342.732(1)(a)7 must fall or stand in its entirety
and declaring it unconstitutional would leave Ballou in the same position he is
in today: entitled to RIB but only so long as he enrolls in and participates in an

approved retraining or educational program.

f IV. CCNCLUSION.
For the foregoing reasons, we affirm the Court of Appeals.
All sitting. Minton, C.J., Cunningham, Hughes, Keller, VanMeter and

Venters, JJ., concur. Wright, J., dissents without opinion.

coUNsEL FoR'_APPELLA_NT:.
' Thomas Wayne Moak

Moak & Nunnery, PSC
COUNSEL FOR APPELLEE, ENTERPRISE MINING CO., LLC.:
Hugh Brettelle Stonecipher

Tighe A. Estes

Fogle Keller Pur'dy, PLLC

COUNSEL FOR APPELLEE, KENTUCKY ATTORNEY GENERAL: '
Andy Beshear

J ames Robert Carpenter _
Office of Kentucky Attorney General

t